Citation Nr: 1550924	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  14-30 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral knee disability.  

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son

ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to February 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the VA RO that declined to reopen the Veteran's claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2004 rating decision declined to reopen the Veteran's claim of entitlement to service connection for a bilateral knee disability.

2.  The evidence received since the November 2004 decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral knee disability.




CONCLUSIONS OF LAW

1.  The November 2004 rating decision denying the Veteran's claim of entitlement to service connection for a bilateral knee disability is final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a bilateral knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reopened the Veteran's claim of entitlement to service connection for a bilateral knee disability.  As such, the Board finds that any error related to the VCAA regarding this claim is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2014); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015); Smith v. West, 12 Vet. App. 312 (1999).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purposes of determining whether it is material, the credibility of newly submitted evidence is presumed, unless the evidence is inherently incredible or considered to be beyond the competence of a witness.  Justus v. Principi, 3 Vet. App. 510 (1992).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in development has been satisfied.  Elkins v. West, 12 Vet. App. 209 (1999).

The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board also notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's claim of entitlement to service connection for a bilateral knee disability was last finally denied in a November 2004 rating decision.  This rating decision found that the Veteran had not presented new and material evidence since the time of a January 1962 rating decision denying the Veteran's claim, which appeared to find that the Veteran had no current knee disability, no in-service injury, and no connection between a current disability and service.  The Veteran did not appeal the November 2004 rating decision, no evidence was received within one year of the November 2004 rating decision, and no new service records have been submitted.  Therefore, the November 2004 rating decision is final.  

The Veteran has since submitted medical evidence showing ongoing treatment for degenerative arthritis of the knees and presented testimony regarding a continuity of symptomatology.  That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, given the medical evidence suggests a continuity of treatment for a degenerative knee condition, the Board finds that the newly-submitted evidence relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, the claim for service connection for a bilateral knee disability is reopened.


ORDER

The claim of entitlement to service connection for a bilateral knee disability is reopened, and to that extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claim of entitlement to service connection for a bilateral knee disability, the Board finds that further development is required before it can render a decision.

During the Veteran's October 2015 hearing before the undersigned, the Veteran stated that he received treatment for his bilateral knee disabilities during the 1970s at VA medical facilities in Durham, Salisbury, and Winston-Salem, North Carolina.  VA has not attempted to obtain these records, and all appropriate attempts to obtain these records should be undertaken on remand.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to all obtain pertinent treatment records from VA medical facilities in Durham, Salisbury, and Winston-Salem, North Carolina, including any treatment records from the 1960s or 1970s, to the extent that such treatment records have not already been obtained.  If such records are found to be unavailable, a formal finding should be issued.

2.  Then, only if additional pertinent medical records are obtained pursuant to the first remand directive, solicit an addendum opinion from the examiner who conducted the April 2014 examination of the Veteran.  The examiner should opine, following review of such newly-obtained evidence, whether it is at least as likely as not (that is, a likelihood of 50 percent or greater) that the Veteran's bilateral knee disability is related to the in-service fall that the Veteran has described.  

If the April 2014 examiner is unavailable, this opinion should be sought from another examiner of appropriate expertise.  An additional physical examination of the Veteran should be conducted if such examiner deems it to be appropriate.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


